Title: From George Washington to George Clinton, 2 December 1782
From: Washington, George
To: Clinton, George


                        
                            Dear Sir,
                            Newburgh 2d Decr 1782.
                        
                        Your Excellys favor of Yesterday’s date came to my hands abt an hour ago. The Fleet (from all Accts) has
                            Sailed from New York, & no Troops are gone with it. If you ad make it convenient to ride down here tomorrow (the
                            earlier the better if the Suddeness of it should not create Suspicion) I should be happy in an opportunity of conversing
                            with you on a particular matter which will not permit me to leave here at this time. With the greatest esteem &
                            regard I am—Dr Sir Yr Most Obedt Hble Servt
                        
                            Go: Washington
                        
                    